DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 34-37, 39, 41, 43, 45, 47, 49, 51, 53, 55, and 57, species (1) (the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety, see claims 41 and 43), species (3) (the chromogenic moiety comprises rhodamine, a rhodamine derivative, tetramethylrhodamine (TMR, TAMRA), diarylrhodamine derivatives, fluorescein isothiocyanate (FITC), Rhodamine Green carboxylic acid succinimidyl ester (DY-505), eosin isothiocyanate (EITC), 6-carboxy-2’,4,7,7’-tetrachlorofluorescein succinimidyl ester (TET), carboxyrhodamine 6G succinimidyl ester, carboxytetramethylrhodamine succinimidyl ester (TMR, TAMRA) (DY-554), sulforhodamine B sulfonyl chloride (DY-560), or Texas Red (sulforhodamine 101, see claims 47 and 49), and species (7) (the counterstaining comprises hematoxylin staing, see claim 57) in the reply filed on February 23, 2022 is acknowledged. Claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 will be examined. 

Specification
The disclosure is objected to because of the following informality: what is application number of the International Application entitled “Signaling Conjugates and Methods of Use,” filed on Mar. 22, 2013” in paragraph [0024] of US 2020/0319193, which is US publication of this instant case. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34-37, 47, 49, 51, 53, and 55 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Liu et al., (Histochemistry and Cell Biology, 126, 283-291, 2006) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007). 
Regarding 34-37, 47, 49, 51, 53, and 55, since the chromogenic moiety in claim 49 can be a fluorescent dye and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and one tyramide is conjugated to one fluorescent dye (see pages 3 and 6), Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose a chromogenic in situ hybridization (CISH) method, comprising: (a) contacting a slide (eg., glass cover slips) comprising a tissue sample that possibly contains a target nucleic acid with a detection probe (ie., DIG-labeled RNA probe for actin or fluorescein-
et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) teach all limitations recited in claims 34-37, 47, 49, 51, 53, and 55. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) as applied to claims 34-37, 47, 49, 51, 53, and 55 above, and further in view of Roubin et al., (US 2004/0157329 A1, published on August 12, 2004). 
The teachings of Liu et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose prior to step (a), inactivating endogenous tissue peroxidase activity with a peroxidase inhibitor as recited in claim 39.
Roubin et al., teach prior to an in situ hybridization assay, inactivating endogenous tissue peroxidase activity with a peroxidase inhibitor in tissue sections (see paragraph [0369]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 39 by prior to step (a), inactivating endogenous tissue peroxidase activity with a peroxidase inhibitor in view of the prior arts of  Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and Roubin et al..  One having ordinary skill in the art would have been motivated to do so because Roubin et al., have shown prior to an in situ hybridization assay, inactivating endogenous tissue peroxidase activity with a peroxidase inhibitor in tissue sections (see paragraph [0369]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to inactivate endogenous tissue peroxidase activity with a peroxidase inhibitor prior to step (a) of claim 34 in view of the prior arts of Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and Roubin et al., in order to exclude the interference from the endogenous tissue peroxidase during the process of performing a in situ hybridization assay. 

Claims 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) as applied to claims 34-37, 47, 49, 51, 53, and 55 above, and further in view of  May et al., (US 2012/0171668 A1, priority date: December 30, 2010). 
et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Liu et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety as recited in claim 41 wherein the linker comprises polyethylene glycol as recited in claim 43. 
May et al., teach that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with comparable reactivities. For example, a tyramine compound can be covalently modified with a detectable label via a heterobifunctional polyalkyleneglycol linker such as a heterobifunctional polyethyleneglycol (PEG) linker” (see paragraph [0178]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 41 and 43 wherein the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety and the linker comprises polyethylene glycol in view of the prior arts of  Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and May et al..  One having ordinary skill in the art would have been motivated to do so because May et al., have shown that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with comparable reactivities. For example, a tyramine compound can be covalently modified with a detectable label via a heterobifunctional polyalkyleneglycol linker such as a heterobifunctional polyethyleneglycol (PEG) linker” (see paragraph [0178]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the  et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and May et al..  

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) as applied to claims 34-37, 47, 49, 51, 53, and 55 above, and further in view of Guetta et al., (US 2010/0173291 A1, published on July 8, 2010). 
The teachings of Liu et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Liu et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that the counterstaining comprises hematoxylin staining as recited in claim 57. However, Liu et al., teach staining the sample (eg., nuclei of cells) with DAPI (see page 285, left column, first paragraph). 
Guetta et al., teach counterstaining of cell nuclei using Hematoxylin, Giemsa, or DAPI stain (see paragraph [0074). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 57 by counterstaining the sample using hematoxylin in view of the prior arts of Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and Guetta et al..  One having ordinary skill in the art would have been motivated to do so because Liu et al., teach staining the sample et al., teach counterstaining of cell nuclei using Hematoxylin, Giemsa, or DAPI stain (see paragraph [0074) and the simple substitution of one kind of coloring materials (ie., DAPI taught by Liu et al.,) from another kind of coloring materials (ie., hematoxylin taught by Guetta et al.,) during the process of performing the method recited in claim 57, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since DAPI taught by Liu et al., and hematoxylin taught by Guetta et al., are used for the same purpose (ie., used for counterstaining of cell nuclei) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 57 by counterstaining the sample using hematoxylin in view of the prior arts of Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Guetta et al., in order to double stain the nuclei of the cells. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,041,950 B2 wherein a fluorescent dye cannot be considered as a chromogenic moiety according to applicant’s argument in this allowed application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 in this instant application are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. Patent No. 10,041,950 B2 teaches that the light in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be visible light (eg., see column 33), “[P]articular limitations of current chromogenic techniques include the ability to multiplex, incompatibility towards post-staining processing (e.g., solvent washes, drying, subsequent staining), and limited color options”  (see column 2), the target can be a nucleic acid (see column 14), “the detection probe is an oligonucleotide probe or an antibody probe. In further illustrative embodiments, the labeling conjugate includes an antibody coupled to the enzyme. Exemplary enzymes include oxidoreductases or peroxidases. An exemplary antibody for the labeling 

Conclusion
11.	 Note that, since claims 29, 30, 32-48, and 59-65 of copending Application No. 16/038,374 can be used to nonstatutory double patenting reject the claims in this instant application, applicant is required to file a terminal disclaimer for this copending Application. 
12.	No claim is allowed.  
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
March 25, 2022